In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-094 CV

____________________


LINDA DAVIS, Appellant


V.


DONALD C. SMITH, Appellee




On Appeal from the County Court at Law No. 1
Jefferson County, Texas

Trial Cause No. 96075




MEMORANDUM OPINION (1)
	On March 20, 2003, we notified the parties that the appeal would be dismissed for
want of prosecution unless arrangements were made for filing the record or the appellant
explained why it needed time for filing the record.  Appellant did not respond.  The
appellant is not entitled to proceed without payment of costs.  Tex. R. App. P. 20.  There
being no satisfactory explanation for the failure to file the record, the appeal is dismissed
for want of prosecution.  Tex. R. App. P. 37.3(b).  Costs are assessed against appellant.
	APPEAL DISMISSED.	
									PER CURIAM

Opinion Delivered May 8, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.